Title: To John Adams from Sebastián Francisco de Miranda, 17 August 1798
From: Miranda, Sebastián Francisco de
To: Adams, John


				
					Monsieur le Président,
					Londres le 17 Aout 1798.
				
				Permettez moi de Vous adresser, par triplicata, une Copie de ma Dépeche du 24 mars 1798, que Mr. Caro, mon compatriote a eu l’honneur d’envoyer à Votre Excellence de falmouth le 10 may suivant.—L’objet etant de la plus haute Importance, et les Accidens de la guerre ayant pu contrarier l’arrivée des deux premiéres, il m’a paru prudent de Vous l’adresser de nouveau. Depuis le Départ de ma Dépèche les Circonstances Sont devenues plus favorables encore. Les Evénemens, Survenus et en Europe et aux Etats Unis, rendent même la séparation des Colonies hispano-américaines indispensable; d’autant plus qu’elles sont décidées à ne pas devenir les agens, encore moins les sujets de la République française.—Des Avis, qui me sont parvenus tout récemment, tant de la part de nos agens à Madrid que de Celle des Commissaires, mes Compatriotes, qui sont partis pour l’Amérique du Sud, me confirment dans cette opinion—et je Vois avec plaisir que l’Angleterre, sentant en fin que son salut & son Bonheur futur dépendent absolument d’une alliance et & d’un attachement intime avec l’amérique, est résolue, en déposant tout Esprit de Jalousie et de monopole Commercial, à coopérer avec Vous en faveur de cet important objet, dont le succès assurera non seulement le Bonheur réciproque, mais encore la Gloire immortelle des trois parties interéssées. Mr. King, Votre digne ambassadeur auprès de S. M. B. et qui jouit ici à tant de titres de l’Estime générale, entrant dans tous les Détails; Vous communiquera les renseignemens qui Vous seront nécessaires, tant à l’égard de l’Europe qu’à l’égard de l’Amérique du Sud: Nos Intérêts etant les mèmes, et mes Commettans ayant mis toute leur Confiance dans leurs Compatriotes du Nord, j’ai cru ne pouvoir mieux remplir leurs Desirs qu’en agissant d’accord avec lui, sans la plus légére réserve et avec une Confiance mutuelle. Puisque Votre Réponse doit en quelques sorte décider du sort de l’amérique méridionale et combler tous les souhaits de mes Compatriotes, je Vous prie, Monsieur le Président, de vouloir bien me la faire parvenir le plutot qu’il Vous sera possible. Veuillez accepter les assurances de la plus haute Estime et de la plus parfaite Considération, avec lesquelles j’ai l’honneur d’etre, / Monsieur le President / De Votre Excelence / Le tres humble et tres obeist. servitr.
				
					F. de Miranda
				
				
			